Citation Nr: 1325808	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  11-26 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel




INTRODUCTION

The Veteran served on active duty from August 1983 to August 1987.  

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2009 rating decision in which the RO, inter alia, denied the Veteran's claims for service connection for tinnitus and for a right knee disability.  In March 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2009.  In July 2009, the Veteran filed a substantive appeal for the claim of service connection for a right knee disability (via a statement in lieu of VA Form 9, Appeal to the Board of Veterans' Appeals), and in August 2009, he filed a substantive appeal for the claim of service connection for tinnitus (via a statement in lieu of VA Form 9, Appeal to the Board of Veterans' Appeals).

The Board notes that in the February 2009 rating decision, the RO, inter alia, also denied service connection for a left knee disability and for a low back disability.  In March 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2009.  However, the Veteran did not file a timely substantive appeal to perfect his appeal regarding these claims.  See 38 C.F.R. §§ 20.200, 20.202, 20.302 (2012).  Thus, the only matters on appeal are those set forth on the title page. 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The Board's decision addressing the claim for service connection for tinnitus is set forth below.  The claim for service connection for a right knee disability is addressed in the remand following the order; that matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished. 

2.  Although the Veteran's assertions of in-service noise exposure appear to be credible and consistent with the circumstances and conditions of his service, he also has reported a 30-year history of noise exposure(with ear protection) as a carpenter. 

3.  Complaints of tinnitus were first documented many years after service, the Veteran's current assertions as to experiencing tinnitus during and since service are not considered persuasive, and the only competent, probative opinion on the question of whether there exists a medical relationship between the Veteran's current tinnitus and service, to include noise exposure therein, weighs against the claim for service connection.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a July 2008 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim for service connection for tinnitus.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  In the July 2008 letter, the RO also requested that the Veteran submit any pertinent evidence in his possession (consistent with Pelegrini), and provided him with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations (consistent with Dingess/Hartman).  The February 2009 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the July 2008 letter-which meets Pelegrini's and Dingess/Hartman's  content of notice requirements-also meets the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA treatment records, and a report of VA examination in July 2008.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claim, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The Veteran asserts that his exposure to loud noise while in service has caused the claimed tinnitus.  Specifically, he asserts in-service noise exposure while serving as a field wireman resulted in tinnitus.  The Veteran contends that he was exposed to noise from artillery, weapons, helicopters, and Special Forces.  His service personnel records document that he was a field wireman and parachutist.       

As explained in more detail below, the Board finds that, even if the Veteran had in-service noise exposure, as alleged, considering the collective evidence of record in light of the governing legal authority, the claim for service connection for tinnitus must be denied.

Service treatment records are negative for complaints or treatment regarding any tinnitus.  On separation examination in July 1987, audiological evaluation did not reveal any tinnitus.

The Board notes, however, that despite the absence of in-service evidence of tinnitus, service connection may still be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

During a July 2008 VA examination, the Veteran reported military noise exposure involving artillery, weapons, helicopters, and Special Forces, with hearing protection worn.  He also indicated that he had 30 years of post-service occupational noise exposure as a carpenter, with hearing protection worn.  He complained that he currently experienced occasional tinnitus in his right ear.  He maintained that the tinnitus occurred about once a week and lasted only a few seconds.  He also reported that he first noticed having tinnitus about 10 years ago.  Based on a review of the claims file and an examination of the Veteran, the examiner opined that it was less likely than not that the tinnitus was due to the Veteran's military noise exposure.  His rationale for the opinion was the Veteran's reported onset of tinnitus as being about 10 years ago, as well as the Veteran's 30 years of post-service occupational noise exposure from carpentry.  

In the March 2009 NOD, the Veteran asserted that he had experienced tinnitus since service.  He indicated that he used a miter saw and table saw in his occupation and always wore hearing protection.  He stated that it was ridiculous that any occupational construction noise could be worse than the demolitions and jet aircraft noise from his period of service.  

In the August 2009 substantive appeal, the Veteran again reiterated that his tinnitus had started in service.  He explained that he was never asked whether he had tinnitus during his in-service hearing tests and that even if he had been asked such a question, he would not have known the meaning of the term "tinnitus."  He stated that he had not known what tinnitus was until he filed his claim for service connection.    

The Board notes, initially, that the Veteran's assertions of exposure to noise during service appear to be credible and consistent with the circumstances and conditions of his service as a field wireman.  In addition, the above-cited medical evidence of record reflects, and the Veteran's own assertions establish, that the Veteran currently has current tinnitus.  However, the evidence fails to persuasively establish a medical nexus between the diagnosed tinnitus and service-in particular, alleged noise exposure therein.  

Indeed, the post-service evidence does not reflect any documented complaints of tinnitus until July 2008, approximately 21 years after active military service.  The Board points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Furthermore, the only competent opinion to address the question of whether there exists a medical relationship between the tinnitus diagnosed many years after service and service weighs against the claim.  

In this regard, although the Veteran may have been exposed to noise during service, the July 2008 VA examiner opined that there was no nexus between the current tinnitus and the claimed noise exposure in service.  The July 2008 VA examiner explained that this was because the Veteran had 30 years of post-service occupational noise exposure and reported the onset of his tinnitus as having been about 10 years ago.    

The Board finds that the July 2008 medical opinion is probative, and consistent with the evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

Thus, the only competent, probative (persuasive) medical opinion evidence pertinent to this claim is adverse to the claim.  Significantly, neither the Veteran nor his representative has presented or identified any existing, contrary medical opinion(s)-any that, in fact, supports a finding that there exists a medical nexus between diagnosed tinnitus and service, in particular, the alleged injury therein.  In short, there is no competent medical evidence to support the claim for service connection for tinnitus.

The Veteran essentially asserts, in connection with the current claim, that he has experienced continuous tinnitus since his in-service noise exposure.  The Board points out that the United States Court of Appeals for the Federal Circuit recently clarified that the law providing for awards of service connection based on continuity of symptomatology only pertains to "chronic" diseases listed under 38 C.F.R. § 3.309(a) (for which presumptive service connection may be available, if manifested to a compensable degree within a prescribed period post service ).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013).  Tinnitus is not among the diseases listed in section 3.309(a).  

Nonetheless, given the Veteran's current contentions, and because tinnitus, or ringing in the ears, is the type of disability that that the Veteran, as a layperson, is competent to establish on the basis of his own assertions( see, e.g.,  Charles v. Principi, 16 Vet. App. 370 (2002)), the Board has considered whether the Veteran's allegations as to continuing symptoms of tinnitus provide persuasive support for the claim. 

Here, however, the Board finds that, the Veteran's current assertions in this regard, advanced in connection with the current claim for monetary benefits, simply are not deemed credible.  Impacting the Veteran's credibility are his varying accounts of the date of onset of his tinnitus.  Specifically, while he reported to the VA examiner in connection with treatment in July 2008 that his tinnitus had had its onset about 10 years ago, after his claim for service connection was denied by the RO in February 2009, the Veteran insisted in his March 2009 NOD and August 2009 substantive appeal that the onset of his tinnitus had been during his period of active service. 

In assessing the probative value of the Veteran's statements, the Board notes that it is inclined to find the statements presented in connection with treatment to be more credible as there is no indication that the Veteran had any reason to not provide an accurate medical history to the evaluating physician.  See White v. Illinois, 502 U.S. 346, 355-56 (1991) (noting that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment).  Conversely, his more recent statements regarding the onset of his tinnitus were made in connection with a claim for compensation after it had been denied.  See Caluza v. Brown, 7 Vet. App. 498 (1995); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor). 

It is unclear why, after his claim was denied by the RO, the Veteran has chosen to assert that he incurred tinnitus during service with continued problems since, other than for the obvious pecuniary interest inherent in his claim for service connection.  However, for the reasons discussed above, the Board finds his statements regarding the alleged onset date and subsequent complaints are not credible given the fact that, prior to his compensation claim being denied, he had reported a tinnitus onset date of 10 years prior to his VA examination, which would have been approximately 11 years after his discharge from service.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

As the Veteran's current assertions as to continuity of symptoms of tinnitus \during and since service are not deemed credible, such assertions provide no basis for an award of service connection in this appeal.

Furthermore, to whatever extent any assertions of the Veteran and/or his representative are being offered in an attempt to establish that there exists a medical nexus between current tinnitus and alleged in-service noise exposure, such evidence does not provide a basis for allowance of the claim.  As indicated above, this claim turns on the matter of etiology of the medical disability for which service connection is sought-in particular, whether there exists a medical relationship between tinnitus and service-a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate medical training and expertise, none of them are competent to render a probative opinion on the medical matter upon which this claim turns.  See Bostain v. West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claim for service connection for tinnitus must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for tinnitus is denied.  


REMAND

The Board's review of the claims file reveals that further RO action on the claim remaining on appeal is warranted.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  

The Veteran contends that he has a right knee disability that is related to an injury he incurred during service.  

Service treatment records reflect that in June 1986, the Veteran complained of experiencing right knee pain for the past 1 1/2 months.  He reported that his right knee pain had started after participating in physical training.  He was diagnosed with ligament strain and found to have a right medial meniscal tear.  An x-ray of the right knee revealed small right knee effusion but was otherwise normal. 

Post-service treatment records reflect diagnoses of right knee chronic meniscus disease and degenerative joint disease, as reflected in a July 2008 VA examination medical report.  The Veteran contends that his current knee problem is related to a right knee injury that he incurred during service on a night swim

The report of a July 2008 VA examination report reflects that the Veteran had right knee chronic meniscus disease and degenerative joint disease.  The Veteran essentially indicated that he had experienced problems with his right knee since 1985.  The examiner noted his review of the Veteran's claims file.  He opined that he was unable to determine the cause, relationship, or etiology of the Veteran's right knee disability without resorting to mere speculation.  However, he did not provide a rationale for this finding.  

In his March 2009 NOD, the Veteran explained that he had not sought further treatment in service for his right knee injury because he had been on track for parachute jump school and had not wanted to lose his billet.  However, he maintained that his right knee injury had ultimately prevented him from ever making any parachute jumps, and that after jump school, he was put on profile for over a year due to his right knee problems.  

The Veteran is essentially asserting that he has had persistent symptoms of a right knee disability since his in-service right knee meniscal injury, which he is competent to assert.  .  See  Charles,  16 Vet. App. at 370. The Board finds that the Veteran's assertions as to continuity of symptomatolgy suggests a possible link between his current complaints regarding the right knee and service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  The Board recognizes that, the July 2008 VA examiner was unable to provide a nexus opinion regarding the Veteran's right knee disability and service without resorting to mere speculation.  Generally, the Board cannot rely on an examiner's conclusion that an opinion would be speculative unless there is an explanation for such opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  In this case, the VA examiner provided no explanation for his opinion that he could not resolve the issue of the etiology of the Veteran's right knee disability without resorting to mere speculation.  Under these circumstances, the Board finds that another medical examination and opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.  

Accordingly, in light of all the above, the RO should arrange for the Veteran to undergo a VA orthopedic examination, by an appropriate VA physician, in connection with his claim for service connection for a right knee disability.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection.  See 38 C.F.R. § 3.655 (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file copy(ies) of any  notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record before the physician is complete, the RO should also give the Veteran opportunity to provide additional information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  The RO's adjudication of this claim should include consideration of all evidence added to the record since the RO's last adjudication of the claim.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for service connection for a right knee disability that is not currently of record.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).   

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.
 
3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo a VA orthopedic examination, by an appropriate VA physician, at a VA medical facility.  

The entire claims file, to include a complete copy of the REMAND, must be made available to the physician  designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should clearly identify all current disability(ies) affecting the Veteran's right knee.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service.  

In providing this opinion, the examiner should consider and discuss address in-service treatment records (to include June 1986 treatment reports indicating that the Veteran had right knee ligament strain and a right medial meniscal tear, and a June 1986 x-ray of the right knee showing small right knee effusion.  The examiner should also consider and address all relevant post-service treatment records, to include VA medical records dated from March 2009 to March 2012, and a July 2008 VA medical opinion, along with the Veteran's assertions.  To the extent possible, the examiner should attempt to reconcile any conflicting medical opinions of record.  

The physician should set forth all examination findings, along with complete rationale for any conclusions reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to the scheduled examination,  obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).   

6.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim  for service connection for right knee disability in light of all pertinent evidence (to particularly include all evidence added to the record since the RO's last adjudication of the claim) and legal authority. 

7.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


